DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended drawings and specification were received on 02/09/2021.  The specification and drawings are accepted by the Examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The claims in the application are deemed to be directed to a nonobvious improvement over the invention disclosed in EP 2 316 670. Claim 1 comprises that one of the supporting structures is formed as a supporting structure that is primarily torsionally rigid and the other of the supporting structures is formed as a supporting structure that is primarily tensile stiff in the direction of travel. With the supporting structure being primarily tensile stiff in the direction of travel, it allows for the structure to take up torsional forces while having additional auxiliary supporting possibilities. Claim 1 also includes the trailer coupling wherein the central region of the upper supporting structure is higher in the vertical direction than the outer end regions of said supporting structure. Claim 4 comprises the limitation of the trailer coupling wherein the upper supporting structure runs approximately arcuately between the outer end regions thereof, whereas the structure in the prior art runs in a straight direction.  Claim 9 includes the limitation of the torsionally rigid supporting structure is tubular at least in sections, whereas the prior art shows the structure as planar throughout. Claim 12 includes the limitation of the tensile stiff supporting structure, at the outer end regions, has a greater areal extent in a horizontal longitudinal direction than in the central region, whereas the prior art shows an approximately constant areal extent in a horizontal longitudinal direction than in the central region. Claim 17 includes the limitation wherein . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA MARIE MCGUIRE whose telephone number is (571) 272-6163.  The examiner can normally be reached on Mon through Fri 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/S.M.M./Examiner, Art Unit 3611                                                                                                                                                                                                        
/JACOB B MEYER/Primary Examiner, Art Unit 3618